Citation Nr: 0506758	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the back 
claimed to be the result of surgical treatment by the 
Department of Veterans Affairs (VA).

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the 
genitourinary system, including impotence with testicular 
pain, and bladder pain with spasm and dribbling on urination, 
claimed to be the result of surgical treatment by the VA.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional neuropsychiatric disability 
claimed to be the result of surgical treatment by the VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1953 to May 1955.  

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in its previous remands has been 
accomplished to the extent possible, and that this matter is 
now ready for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the credible and probative evidence 
of record shows that the veteran's back disorder, if any, is 
not the result of carelessness, negligence, lack of skill, or 
involved errors in judgment or similar instances of fault on 
the part of the VA.

2.  The preponderance of the credible and probative evidence 
of record shows that any disability associated with the 
genitourinary system, including impotence with testicular 
pain, and bladder pain with spasm and dribbling on urination, 
is not the result of carelessness, negligence, lack of skill, 
or involved errors in judgment or similar instances of fault 
on the part of the VA. 

3.  The preponderance of the credible and probative evidence 
of record shows that there is no neuropsychiatric disability 
that was the result of carelessness, negligence, lack of 
skill, or involved errors in judgment or similar instances of 
fault on the part of the VA.


CONCLUSIONS OF LAW

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a back disorder is not warranted.  
38 U.S.C.A. § 1151 (West 2002).

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability associated with the 
genitourinary system, including impotence with testicular 
pain, and bladder pain with spasm and dribbling on urination 
is not warranted.  38 U.S.C.A. § 1151 (West 2002).

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for neuropsychiatric disability is not 
warranted.  38 U.S.C.A. § 1151 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the record reflects that appellant has been notified 
on numerous occasions of the need to provide medical evidence 
of current additional relevant disability and evidence of 
fault on the part of VA.

First, the initial rating decision of August 1998 and 
December 1998 statement of the case advised the veteran that 
his claims were being denied because the evidence of record 
did not establish any relevant diagnosis and that they were 
caused by VA medical or educational services.

In addition, the Board took action to obtain additional 
pertinent VA treatment records in April 2002, copies of which 
were furnished to the veteran in January 2003.  

The Board also thereafter took action to afford the veteran 
with VA examination and opinions relative to his claims in 
May 2003, the results of which were addressed in the 
supplemental statement of the case, issued in August 2003.  
The veteran was advised at this time that the examination 
findings and opinions did not warrant any change in the 
decision in this matter. 

Thereafter, pursuant to a Board remand in February 2004, the 
veteran was advised in March 2004 of the type of evidence 
needed to substantiate his claims, and the respective 
obligations of the veteran and VA in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The remand 
also gave the regional office (RO) the option to afford the 
veteran with additional VA examinations and opinions 
depending on its review of the claims under the VCAA.

Following its receipt of the results of the additional 
examinations and other development conducted pursuant to the 
remand, the November 2004 supplemental statement of the case 
advised the veteran that there was still no evidence of a 
neuropsychiatric disability that was the result of VA 
treatment and that while some genitourinary and back 
disability had now been identified, it had not been found to 
be the result of VA treatment.  

Although the March 2004 VCAA notice letter clearly came after 
the initial rating action that denied the original claims, 
and did not specifically request that the appellant provide 
any evidence in the appellant's possession that pertained to 
the claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that the veteran has been provided 
with the applicable laws and regulations, and there is no 
indication that there are any outstanding pertinent medical 
records or reports that have not been obtained or that are 
not otherwise sufficiently addressed in documents or records 
already associated with the claims file.  In addition, 
neither the veteran nor his representative have indicated any 
intention to provide any medical opinion to contradict any of 
the opinions or findings obtained in May 2003 and April 2004.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter under the VCAA.

A review of the testimony and statements of the veteran 
reflects that he essentially asserts that he has sustained 
back, genitourinary, and neuropsychiatric disability 
specifically because of VA negligence associated with the 
abdominoperineal resection performed in September 1996.  

VA genitourinary examination in May 2003 revealed the 
veteran's complaint that he had been sexually impotent since 
his surgery for colorectal cancer.  The examiner believed 
that there was a strong psychological overlay here, in that 
he could not really attach any significant neurologic damage 
from the surgery to cause the veteran's problem.  The 
examiner opined that the veteran's "claimed" sexual 
impotency was more likely than not due to non-organic factors 
as neurologic functioning was intact.  The examiner further 
commented that he could see no evidence of any negligence in 
the etiology of this problem.

May 2003 VA orthopedic examination revealed that the veteran 
complained of non-radiating back pain the previous two months 
located just across the lower back.  Forward flexion was to 
40 degrees, extension was to 20 degrees, bilateral lateral 
tilt was 15 degrees, and rotation was 35 degrees bilaterally.  
The veteran denied any history of catches or incapacitating 
episodes associated with the lower back.  The diagnosis was 
basically negative orthopedic examination of the lumbar spine 
and no evidence of negligence in his VA treatment.

VA psychiatric examination in May 2003 indicated that the 
veteran denied symptoms of depression or suicidal ideation.  
He was found to be able to organize his thoughts and express 
himself, and both affect and mood were considered normal.  
There was no evidence of psychosis or delusions.  The 
impression was no psychiatric disorder.

VA treatment records dated from May 2003 to March 2004 do not 
reflect any findings or diagnoses of psychiatric disability.

VA general medical examination in April 2004 revealed that 
the veteran had a past medical history of nocturia for many 
years.  Currently, he experienced this 5 times a night.  He 
had a good urine stream.  However, he did complain of post 
voiding dribbling without gross incontinence, and while he 
could only obtain a partial erection and slight ejaculation, 
for the most part he did not have intercourse because of lack 
of desire.  He believed that his difficulty with his libido 
and erection problems was related to his cancer surgery.  The 
impression included impotency related to prior documentation 
of chronic bladder drainage at hospitalization at the age of 
9, followed by gonococcal infection in 1954, and prostate 
infection one year later.  The examiner believed that his 
current impotence and frequency were related to benign 
prostatic hypertrophy, and was not thought to be related to 
his back or cancer surgery.  

VA orthopedic examination in April 2004 revealed that there 
had been recent findings of degenerative joint disease (DJD) 
of the lumbar spine, and that it was the veteran's belief 
that these findings were related to VA treatment.  The 
veteran again noted back pain for only the last few months.  
Without activity, the back did not bother him.  The veteran 
also believed that the back pain caused his bladder problems, 
and complained of testicular pain and soreness, although not 
currently.  Physical examination revealed that the veteran 
could extend the back 30 degrees and flex to 110 degrees.  
Lateral movement bilaterally was 30 degrees and the veteran 
could walk on his heels.  Lumbar X-rays were interpreted to 
reveal early osteoarthritic change throughout the lumbar 
spine.  The impression was DJD of the lumbar spine with 
moderate symptoms and no progression.

The examiner opined that this diagnosis was felt to be 
related to degenerative changes and the veteran's 
predisposing weight problem.  The examiner did not believe 
that it was a secondary expression of the veteran's cancer 
problem.  


II.  Analysis

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claims under 38 U.S.C.A. § 1151 were 
received in January 1998 and, accordingly, the claims will be 
adjudicated by the Board, as it was by the RO, under the 
version of 38 U.S.C.A. § 1151 that requires VA fault.

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment.  (Neither the veteran nor his representative have 
asserted that the veteran sustained additional disability as 
the result of an event that was not reasonably foreseeable.)  
In the process of making such inquiry, the Board will address 
the evidence in favor and against the veteran's claim.

With respect to evidence in favor of the veteran's claim, the 
Board is somewhat hampered by what the Board considers to be 
vague and nonspecific allegations of fault on the part of the 
VA in treating the veteran.  Moreover, a threshold element of 
a claim for compensation under 38 U.S.C.A. § 1151 both before 
and after October 1, 1997, includes the existence of a 
current disability, and as to the veteran's claims for 
38 U.S.C.A. § 1151 benefits based on residuals from VA 
treatment, the Board finds that there is no evidence of a 
current neuropsychiatric disability and insufficient medical 
evidence of current identifiable additional back or 
genitourinary disability related to the VA's treatment of the 
veteran's colorectal cancer.  In addition, as was noted 
previously, numerous communications from the RO and the Board 
placed the veteran and his representative on notice of the 
need for the veteran to produce evidence of identifiable 
disability that was the result of actions taken by the VA, 
and the record does not contain such evidence.

In support of the veteran's claims the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that VA medical treatment caused 
him back problems, genitourinary problems, and depression 
that are related to the surgical treatment of his cancer, but 
there is no evidence of any relevant current diagnosis or 
finding that is the result of 1996 surgery or any other 
treatment administered by VA.  It is long-established that 
the veteran, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, it has 
not been demonstrated that the veteran possesses the 
requisite knowledge, skill, training, or education to qualify 
as a medical expert in order for such statements to be 
considered competent evidence.  Espiritu v. Derwinski, supra.  
In short, the veteran's own speculations as to medical 
matters are without any probative value.

As for the treatment records themselves, as was already 
mentioned, they are not reflective of identifiable 
psychiatric disability or additional back or genitourinary 
disability that was caused by negligent VA treatment.  

In addition, although appellant had not provided medical 
evidence demonstrating that VA treatment contributed to any 
current back, genitourinary, or neuropsychiatric disability, 
and/or that the VA medical treatment afforded the veteran was 
careless, negligent, lacking in skill, or involved errors in 
judgment or similar instances of fault on the part of VA, the 
Board sought the above-noted opinions in May 2003 and April 
2004, which did not result in a current diagnosis of 
psychiatric disability and found that the veteran's DJD of 
the lumbar spine was not a secondary expression of his cancer 
problem, and that his genitourinary complaints were related 
to his prostatic hypertrophy.  There is no medical opinion in 
the record that disputes the opinions of the May 2003 and 
April 2004 examiners.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that any 
current back, genitourinary, or neuropsychiatric disabilities 
are the result of carelessness, negligence, lack of skill, or 
involved errors in judgment or similar instances of fault on 
the part of VA.  Accordingly, the claims for entitlement to 
VA benefits pursuant to 38 U.S.C.A. § 1151 are denied.




ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a back disorder is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for disability associated with the 
genitourinary system, including impotence with testicular 
pain, and bladder pain with spasm and dribbling on urination 
is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for neuropsychiatric disability is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


